          Case 1:19-cr-02853-JB Document 32 Filed 04/27/20 Page 1 of 22




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

              Plaintiff,
vs.                                                                         No. CR 19-2853 JB

JOSEPH MOISES ORTIZ,

              Defendant.

                           MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on the Defendant’s Objections to the

Presentencing Investigation Report and Sentencing Memorandum, filed February 13, 2020

(Doc. 27)(“Objections”). The Court held a sentencing hearing on February 19, 2020. See Clerk’s

Minutes at 1, filed February 19, 2020 (Doc. 31). The primary issue is whether the Court can apply

a 4-level sentencing enhancement under United States Sentencing Guidelines (“U.S.S.G” or “the

Guidelines”) § 2K2.1(b)(6)(B), which applies when a defendant uses or possesses a firearm in

connection with another felony offense, because Defendant Joseph Moises Ortiz made telephone

calls to the Santa Fe Police Department in Santa Fe, New Mexico, threatening to bring his gun and

shoot them. See Response by United States as to Joseph Moises Ortiz’ Objection to Presentence

Investigation Report, filed February 14, 2020 (Doc. 29)(“Response”). The Court sustains the

Objection and concludes that the 4-level sentencing enhancement under § 2K2.1(b)(6)(B) is not

applicable, because Ortiz’ possession of the firearm and ammunition was not in connection with a

felony offense.
          Case 1:19-cr-02853-JB Document 32 Filed 04/27/20 Page 2 of 22



                                  FACTUAL BACKGROUND

       On August 6, 2019, Ortiz telephoned the Santa Fe County Regional Emergency

Communications Center, expressing his “frustration with” the Santa Fe Police Department’s

investigation into his sister’s death. Presentence Investigation Report ¶ 14, at 5, filed January 14,

2020 (Doc. 22)(“PSR”). See id. ¶ 11, at 4. During this telephone call, Ortiz told the Santa Fe

County Regional Communications Center that he would “cause chaos in Santa Fe if nothing was

done about his sister’s death.” PSR ¶ 8, at 3. Later that day, a Santa Fe Police Department

lieutenant called the number from which Ortiz’ nephew, I.V., had called, and Ortiz answered. See

PSR ¶¶ 7, 9 at 3-4. Ortiz “learned that the next of kin notification was made to an aunt who was

not in a proper state of mind.” PSR ¶ 9, at 3-5. Ortiz told the lieutenant that “law enforcement did

not care about his sister and thought she was a nobody,” and so Ortiz would “start[] a war in Santa

Fe” and “eliminate the ‘junkies’ to find out what happened to his sister.” PSR ¶ 9, at 4. Ortiz also

told the lieutenant that he would commit an “El Paso,” “referring to a mass shooting that occurred

the previous weekend in El Paso, Texas.” PSR ¶ 9, at 4. On August 7, 2019, a New Mexico State

Police agent made a recorded telephone call to Ortiz. See PSR ¶ 10, at 4. During this call, Ortiz

“stated he was aware of who was responsible for his sister’s death and claimed his threats were

promises.” PSR ¶ 10, at 4. On August 9, 2019, the Federal Bureau of Investigation executed a

search warrant for Ortiz’ residence, which resulted in the seizure of: (i) one magazine loaded with

9mm ammunition; (ii) one 9mm pistol containing a loaded magazine; (iii) one empty box of 9mm

ammunition; and (iv) sixteen rounds of 9mm ammunition. See PSR ¶ 13, at 4; Criminal Complaint

¶ 8, at 3, filed August 23, 2019 (Doc. 1). At the time, Ortiz had already been convicted of a felony

offense. See PSR ¶ 14, at 5.




                                                -2-
               Case 1:19-cr-02853-JB Document 32 Filed 04/27/20 Page 3 of 22



                                  PROCEDURAL BACKGROUND

          The Indictment charges Ortiz for knowingly possessing “a firearm and ammunition in and

affecting interstate commerce” as a felon in violation of 18 U.S.C. §§ 922 (g)(1) and 924.

Indictment at 1, filed August 27, 2019 (Doc. 3)(citing 18 U.S.C. §§ 922(g)(1) and 924). On

January 14, 2020, Ortiz pled guilty to the Indictment. See Clerk’s Minutes at 1, filed November

21, 2019 (Doc. 19).         The United States Probation Office (“USPO”) filed a Presentence

Investigations Report. See PSR at 1, filed January 14, 2020 (Doc. 22). The PSR’s paragraph 15

states:

                 The defendant was initially charged with Assault With Intent to Commit a
          Violent Felony on a Peace Officer and Aggravated Assault Upon a Peace Officer
          With Intent to Commit a Felony in New Mexico First Judicial District Court Case
          No.: D-101-CR-2019-00617, and the defendant possessed the firearm in connection
          with these offense. The state charges were dismissed as a result of the defendant
          being prosecuted for the current federal charge.

PSR ¶ 15, at 5. Paragraph 20 states: “Base Offense Level: The guideline for a violation of 18

U.S.C. § 922 (g)(1) is USSG §2K2.1. The base offense level is 14. USSG §2K2.1(a)(6).” PSR ¶

20, at 6. The Court sentenced Ortiz on February 19, 2020. See Notice of Hearing, filed November

21, 2010 (Doc. 21)(text-only entry).

          1.      The Objections.

          Ortiz objects to the USPO’s PSR. See Objections at 1. Ortiz objects to the 4-level

enhancement under U.S.S.G. § 2K2.1(b)(6)(B), because he argues that Plaintiff United States of

America “cannot show that the possession of the firearm emboldened him to commit the crime of

assault.”      Objections at 8.   He asks the Court to sentence him to 12 months, below the

recommended Guideline range of 21 to 27 months. See Objections at 1. Ortiz first objects to PSR

¶¶ 15 and 20, at 5-6. See Objections at 2. Paragraph 15 states that Ortiz “possessed the firearm in

connection with” his state charges -- Assault with Intent to Commit a Violent Felony on a Peace


                                                -3-
          Case 1:19-cr-02853-JB Document 32 Filed 04/27/20 Page 4 of 22



Officer and Aggravated Assault Upon a Peace Officer With Intent to Commit a Felony. PSR ¶ 15,

at 5. Paragraph 20 of the PSR, which discusses Count 1: Felon in Possession of a Firearm and

Ammunition, states that, for the base offense level, “[t]he guideline for a violation of 18 U.S.C.

§ 922(g)(1) is USSG § 2K2.1. The base level offense is 14. USSG § 2K2.1(a)(6).” PSR ¶ 20, at

6. Ortiz objects to those paragraphs, because those paragraphs are the basis for the USPO’s

suggested application of a 4-level enhancement to Ortiz’ base offense under U.S.S.G.

§ 2K2.1(b)(6)(B). See Objections at 2. Ortiz argues that, because the U.S.S.G. § 2K2.1(b)(6)(B)

enhancement is applicable where a defendant uses or possesses a firearm in connection with

another felony offense, the enhancement is not applicable to him, because he did not possess the

firearm in connection with another felony offense.        See Objections at 2 (citing U.S.S.G.

§ 2K2.1(b)(6)(B)). He notes that the United States Court of Appeals for the Tenth Circuit has

concluded that possession of a firearm that “‘embolden[s] the possessor to commit the offense’”

qualifies as possession “in connection with another felony offense.” Objections at 2 (quoting

United States v. Justice, 679 F.3d 1251, 1255 (10th Cir. 2012)).

       Ortiz then argues that the PSR does not give a factual basis for the 4-level enhancement.

See Objections at 2-3. He notes that his telephone call to the Santa Fe County Regional Emergency

Communications Center, in which Ortiz threatened to bring a handgun and explosive to the Santa

Fe Police Department and to “‘[b]low everyone up’” at the Santa Fe Police Department, cannot be

considered “an assault under New Mexico law because the individual who took the phone call

cannot be said to have reasonably believed that a battery was imminent.” Objections at 3.

Moreover, Ortiz argues, the United States has not demonstrated that Ortiz possessed the firearm

in connection with the assault, because the United States has not demonstrated that the firearm was

in Ortiz’ proximity when Ortiz made the telephone call. See Objections at 3.



                                               -4-
            Case 1:19-cr-02853-JB Document 32 Filed 04/27/20 Page 5 of 22



       Ortiz then argues that the United States’ discovery does not give a factual basis for the

4-level enhancement, because it does not provide facts that “support a charge of assault as defined

by New Mexico law.” Objections at 2-3. Although Ortiz acknowledges that his statements “are

arguably threats,” he contends that the threat of harm “was by no means immediate,” because he

threatened to harm the Santa Fe Police Department only if it did not provide information within

thirty-four hours regarding a family members’ death. Objections at 4. Ortiz supports his request

for a 12-month sentence by applying each of the 18 U.S.C. § 3553 sentencing factors to his case.

See Objections at 4-9.

       2.      The Response.

       The United States responds. See Response at 1. The United States addresses Ortiz’ first

Objection that the United States has not demonstrated that Ortiz possessed the firearm in

connection with another felony offense as U.S.S.G. § 2K2.1(b)(6)(B) requires. See Response at 2.

The United States argues that, for the Court to apply U.S.S.G. § 2K2.1(b)(6)(B), the United States

need show only “that the firearm had the potential to facilitate the other felony offense” and not

“that the firearm actually facilitated the other felony offense.” Response at 2 (citing United States

v. Perry, 727 F. App’x 539, 541 (10th Cir. 2018)(unpublished); United States v. Sandidge, 784

F.3d 1055 (7th Cir. 2015); United States v. Dodge, 61 F.3d 142, 144, 146-47 (2d Cir. 1995) cert

denied., 516 U.S. 969 (1995); United States v. Hart, 324 F.3d 740 (D.C. Cir. 2003)). Moreover,

the United States argues, the Tenth Circuit has applied the U.S.S.G. § 2K2.1(b)(6)(B) enhancement

in a case similar to Ortiz’s case, in which the defendant who possessed the firearm previously had

made threats to use it. See Response at 3 (citing United States v. Hoyle, 751 F.3d 1167 (10th Cir.

2014)). The United States then lists undisputed facts that support that Ortiz possessed the firearm

in connection with another felony offense: (i) he threatened to bring a gun to the Santa Fe Police



                                                -5-
            Case 1:19-cr-02853-JB Document 32 Filed 04/27/20 Page 6 of 22



Department to “‘blow everyone up,’” Response at 3 (quoting Objections at 3); (ii) he made a

second telephone call to the Santa Fe Police Department, in which he stated that “‘there might be

a re-enactment in Santa Fe of what happened in El Paso, Texas,’” Response at 4 (quoting PSR ¶¶

7-14, at 3-5); (iii) during another telephone call with the Santa Fe Police Department, he stated

that he would “start a war on the streets” and that he had “‘the courage to actually follow through

with it,’” Response at 4 (quoting PSR ¶¶ 7-14, at 3-5). The United States notes that Ortiz’ threats

“were made in the context of [Ortiz’] long history of threatening behaviors.” Response at 4. The

United States emphasizes that Ortiz’ “threats themselves constitute[] a felony under either 18

U.S.C. § 875(c) (making threatening communications in interstate commerce), and N.M. Stat.

Ann. § 30-20-12 (use of telephone to terrify, intimidate, threatened, harass, annoy or offend is a

felony) or both.” Response at 5. The United States concludes by stating that possession of a

firearm “logically had the potential for facilitating and for emboldening [Ortiz] to threaten to shoot

people” and that Ortiz’ “argument to the contrary makes no sense in light of the unrebutted

evidence, the clearly established law, and common sense.” Response at 5.

       3.      The Addendum.

       The USPO filed an Addendum. See Addendum to the Presentence Report at 1, filed

February 17, 2020 (Doc. 30). After noting that the United States has not filed any Objections to

the PSR, the USPO addresses Ortiz’ Objection. See Addendum at 1-2. The USPO stated that, in

response to Ortiz’ threats, law enforcement obtained a search warrant for his home and found a

firearm and ammunition during that search. See Addendum at 2. Ortiz was then charged in the

New Mexico First Judicial Court with Assault with Intent to Commit a Violent Felony on a Peace

Officer and Aggravated Assault Upon a Peace Officer with Intent to Commit a Felony, which were

dropped in favor of the federal case. See Addendum at 2. The USPO agrees with the United States



                                                -6-
          Case 1:19-cr-02853-JB Document 32 Filed 04/27/20 Page 7 of 22



that Ortiz’ threats “in and of themselves constitute felonies under both” United States and New

Mexico law. Addendum at 2. The USPO notes that the § 2K2.1(b)(6)(B) enhancement applies if

the firearm and ammunition “had the potential of facilitating another federal offense,” and, thus,

applies in this case, because Ortiz’ unlawful possession of a firearm certainly could have facilitated

or had the potential to facilitate” Ortiz’ threatened shootings. Addendum at 2. The USPO

concludes that this information supports a finding by the preponderance of the evidence that Ortiz

possessed a firearm and ammunition in connection with another felony offense.

                    RELEVANT LAW REGARDING THE GUIDELINES

       Section 2K2.1(b)(6)(B) provides for a 4-level enhancement “[i]f the defendant . . . used or

possessed any firearm or ammunition in connection with another felony offense; or possessed or

transferred any firearm or ammunition with knowledge, intent, or reason to believe that it would

be used or possessed in connection with another felony offense.” U.S.S.G. § 2K2.1(b)(6)(B).

“[A]nother felony offense” “means any federal, state, or local offense, other than the explosive or

firearms possession or trafficking offense, punishable by imprisonment for a term exceeding one

year, regardless of whether a criminal charge was brought, or a conviction obtained.” U.S.S.G.

§ 2K2.1 cmt. 14(C). See United States v. Gross, No. CR 16-0454 JB, 2016 WL 9021829, at *15

(D.N.M. Dec. 16, 2016)(Browning, J.)(“An enhancement under § 2K2.1(b)(6) may be applied

even though the felony in connection with which the firearm is possessed was not an offense for

which the defendant was convicted.” (citing United States v. Gambino-Zavala, 539 F.3d 1221,

1230 n.3 (10th Cir. 2008))). Application note 14(A) to U.S.S.G. § 2K2.1 specifies that the use or

possession is “in connection with” another felony offense “if the firearm or ammunition facilitated,

or had the potential of facilitating, another felony offense.” U.S.S.G. § 2K2.1 cmt. 14(A). The

Tenth Circuit has explained: “The plain and commonly understood meaning of ‘facilitate’ is to



                                                -7-
          Case 1:19-cr-02853-JB Document 32 Filed 04/27/20 Page 8 of 22



make easier.” United States v. Marrufo, 661 F.3d 1204, 1207 (10th Cir. 2011). See United States

v. Serna, 405 F. Supp. 3d 1107, 1110 (D.N.M. 2019)(Browning, J.).

       An enhancement under U.S.S.G. § 2K2.1(b)(6) may be applied even though the felony in

connection with which the firearm is possessed was not an offense for which the defendant was

convicted. See United States v. Gambino-Zavala, 539 F.3d at 1230 n.3. In United States v.

Magallanez, 408 F.3d 672 (10th Cir. 2005), the Tenth Circuit held that, even after United States v.

Booker, 543 U.S. 220 (2005), as long as the guidelines are considered advisory, facts relevant to

sentencing still need be proved only by a preponderance of the evidence. See United States v.

Magallanez, 408 F.3d at 684-85. See also United States v. Dalton, 409 F.3d 1247, 1252 (10th Cir.

2005)(“[United States v.]Booker therefore does not render judicial factfinding by a preponderance

of the evidence per se unconstitutional.”).

       The 4-level enhancement has four distinct elements, and “[t]he United States must prove

that the defendant: (i) used or possessed; (ii) any firearm or ammunition; (iii) in connection with;

(iv) another felony offense.” United States v. Kepler, No. CR. 11-1946 JB, 2012 WL 592422,

at *5 (D.N.M. Feb. 14, 2012)(Browning, J.)(citing U.S. S.G. § 2K2.1(b)(6)). In United States v.

Kepler, the United States and the defendant stipulated that § 2K2.1(b)(6)’s 4-level enhancement

did not apply, and the Court accepted the stipulation, because there was a lack of evidence

regarding whether the defendant or some other occupant in the house owned the locked box that

contained methamphetamine and a handgun. See United States v. Kepler, 2012 WL 592422, at *6.

The Court explained:

                Given that the Court has no ability to gather or present evidence to support
       a sentencing enhancement, the Court is dependent in many ways on the United
       States to assess the strength of its arguments and evaluate whether it can prove that
       a particular enhancement applies. While it is possible that the methamphetamine
       is attributable to Kepler, the evidence before the Court does not support a factual
       finding to that effect by a preponderance of the evidence. Without proof that Kepler


                                               -8-
            Case 1:19-cr-02853-JB Document 32 Filed 04/27/20 Page 9 of 22



          committed another felony offense, the United States cannot establish that an
          enhancement under U.S.S.G. § 2K2.1(b)(6) applies.

United States v. Kepler, 2012 WL 592422, at *6. See United States v Pacheco, No. CR 13-2643

JB, 2014 WL 3421063, at *7 (D.N.M. July 8, 2014)(Browning, J.).

 LAW REGARDING THE BURDEN OF PROOF REQUIRED FOR ENHANCEMENTS
                     UNDER THE GUIDELINES

          In Apprendi v. New Jersey, 530 U.S. 466 (2000), the Supreme Court of the United States

reaffirmed the principle that it is permissible for sentencing judges “to exercise discretion -- taking

into consideration various factors relating both to offense and offender -- in imposing judgment

within the range prescribed by statute.” 530 U.S. at 481. The Supreme Court cautioned, however,

that the Constitution of the United States of America limits this discretion and its Sixth

Amendment requires that, “[o]ther than the fact of a prior conviction, any fact that increases the

penalty for a crime beyond the prescribed statutory maximum must be submitted to a jury, and

proved beyond a reasonable doubt.” Apprendi v. New Jersey, 530 U.S. at 490. In Blakely v.

Washington, 542 U.S. 296 (2004), the Supreme Court elaborated on its holding in Apprendi v.

New Jersey, stating that the “‘statutory maximum’ for Apprendi[v. New Jersey] purposes is the

maximum sentence a judge may impose solely on the basis of the facts reflected in the jury verdict

or admitted by the defendant.” Blakely v. Washington, 542 U.S. at 303 (emphasis and citations

omitted). Apprendi v. New Jersey does not, however, “apply to the present advisory-Guidelines

regime,” because the sentencing guidelines are no longer mandatory. United States v. Ray, 704

F.3d 1307, 1314 (10th Cir. 2013)(citing United States v. Booker, 543 U.S. 220, 259 (2005)). More

recently, the Supreme Court held that Apprendi v. New Jersey’s requirements apply to facts that

increase a defendant’s mandatory minimum sentence. See Alleyne v. United States, 570 U.S. 99

(2013).



                                                 -9-
          Case 1:19-cr-02853-JB Document 32 Filed 04/27/20 Page 10 of 22



       In United States v. Magallanez, 408 F.3d at 672, the Tenth Circuit held that Blakely v.

Washington and United States v. Booker do not change the district court’s enhancement findings

analysis. See United States v. Magallanez, 408 F.3d at 684-85. United States v. Magallanez

involved plain-error review of a drug sentence in which a jury found the defendant guilty of

conspiracy to possess with intent to distribute, and to distribute, methamphetamine. See 408 F.3d

at 676. As part of its verdict, the jury, through a special interrogatory, attributed to the defendant

50-500 grams of methamphetamine; at sentencing, however, the judge -- based on testimony of

the various amounts that government witnesses indicated they had sold to the

defendant -- attributed 1200 grams of methamphetamine to the defendant and used that amount to

increase his sentence under the Guidelines. See 408 F.3d at 682. The district court’s findings

increased the defendant’s Guidelines sentencing range from 63 to 78 months up to 121 to 151

months. See 408 F.3d at 682-83. On appeal, the Tenth Circuit stated that, both before and after

Congress’ passage of the Sentencing Reform Act of 1984, 18 U.S.C. §§ 3551-86, “sentencing

courts maintained the power to consider the broad context of a defendant’s conduct, even when a

court’s view of the conduct conflicted with the jury’s verdict.” United States v. Magallanez, 408

F.3d at 684. Although United States v. Booker made the Guidelines ranges “effectively advisory,”

the Tenth Circuit reaffirmed that “district courts are still required to consider Guideline ranges,

which are determined through application of the preponderance standard, just as they were before.”

United States v. Magallanez, 408 F.3d at 685 (citation omitted).

       The Tenth Circuit, while “recognizing ‘strong arguments that relevant conduct causing a

dramatic increase in sentence ought to be subject to a higher standard of proof,’” has “long held

that sentencing facts in the ‘ordinary case’ need only be proven by a preponderance.” United

States v. Olsen, 519 F.3d 1096, 1105 (10th Cir. 2008)(quoting United States v. Washington, 11



                                                - 10 -
           Case 1:19-cr-02853-JB Document 32 Filed 04/27/20 Page 11 of 22



F.3d 1510, 1516 (10th Cir. 1993)). “[T]he application of an enhancement . . . does not implicate

the Supreme Court’s holding in Apprendi v. New Jersey.” United States v. Reyes-Vencomo, 2012

WL 2574810, at *3 (D.N.M. 2012)(Browning, J.). The Tenth Circuit applies Apprendi v. New

Jersey’s requirement that a fact be submitted to a jury only where the fact would increase a

defendant’s sentence “above the statutory maximum permitted by the statute of conviction.”

United States v. Price, 400 F.3d 844, 847 (10th Cir. 2005). Accord United States v. Ray, 704 F.3d

at 1314. A defendant may assert an error under Apprendi v. New Jersey only where the fact at

issue increased his sentence beyond the statutory maximum. See United States v. O’Flanagan,

339 F.3d 1229, 1232 (10th Cir. 2003)(holding that a defendant could not assert an error under

Apprendi v. New Jersey, because “his sentence does not exceed the statutory maximum”); United

States v. Hendrickson, 592 F. App’x 699, 705 (10th Cir. 2014)(holding that, after Alleyne v.

United States, “[i]t is well-established that sentencing factors need not be charged in an indictment

and need only be proved to the sentencing judge by a preponderance of the evidence”).1 The Court

has noted:

              [A]lthough the decision of the Supreme Court of the United States in
       Alleyne v. United States, . . . expands the rule from Apprendi v. New Jersey,. . .

       1
         United States v. Hendrickson is an unpublished opinion, but the Court can rely on an
unpublished Tenth Circuit opinion to the extent its reasoned analysis is persuasive in the case
before it. See 10th Cir. R. 32.1(A), 28 U.S.C. (“Unpublished decisions are not precedential, but
may be cited for their persuasive value.”). The Tenth Circuit has stated:

               In this circuit, unpublished orders are not binding precedent. . . . And we
       have generally determined that citation to unpublished opinions is not favored.
       However, if an unpublished opinion or order and judgment has persuasive value
       with respect to a material issue in a case and would assist the court in its disposition,
       we allow a citation to that decision.

United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court concludes that United
States v. Schmidt, United States v. Banda, and United States v. Hendrickson have persuasive value
with respect to a material issue and will assist the Court in its disposition of this Memorandum
Opinion and Order.


                                                - 11 -
          Case 1:19-cr-02853-JB Document 32 Filed 04/27/20 Page 12 of 22



       (holding that facts that increase the maximum sentence a defendant faces must be
       proven to a jury beyond a reasonable doubt), to cover facts that increase the
       mandatory minimum sentence, as well as the maximum sentence, it does not
       prohibit district judges from continuing to find advisory sentencing factors by a
       preponderance of the evidence.

United States v. Cervantes-Chavez, No. CR 14-0259 JB, 2014 WL 6065657, at *14 (D.N.M.

2014)(Browning, J.)(citing United States v. Sangiovanni, No. CR 10-3239 JB, 2014 WL 4347131,

at *22-26 (D.N.M. 2014)(Browning, J.)).

       In United States v. Ulibarri, 115 F. Supp. 3d 1308 (D.N.M. 2015)(Browning, J.), the Court

considered the United States’ assertion that the defendant deserved 8 additional offense levels for

threatening to cause physical injury to a person to obstruct justice. See 115 F. Supp. 3d 1336-37

(citing U.S.S.G. § 2J1.2(b)(1)(B)). The Court stated that, for the offense levels to apply:

              The United States must prove two elements by a preponderance of the
       evidence. First, K. Ulibarri’s offense must involve “threatening to cause physical
       injury to a person.” U.S.S.G. § 2J1.2(b)(1)(B). This element requires that
       K. Ulibarri “communicate[d an] intent to inflict [physical injury] on another[.]”
       Black’s Law Dictionary 1618 . . . . Second, K. Ulibarri must have made that threat
       “in order to obstruct the administration of justice.” U.S.S.G. § 2J1.2(b)(1)(B).

United States v. Ulibarri, 115 F. Supp. 3d at 1336 (first two alterations in United States v. Ulibarri;

third alteration added). The Court determined that, although the United States showed that the

defendant “communicated an intent to inflict physical injury” on someone, the United States failed

to prove, by a preponderance of the evidence, that the defendant “did so to obstruct the

administration of justice.” 115 F. Supp. 3d at 1336. The Court concluded that, because the United

States did not meet its burden on this second element, it would not impose the additional 8 offense

levels under U.S.S.G. § 2J1.2(b)(1)(B). See United States v. Ulibarri, 115 F. Supp. 3d at 1336.

             LAW REGARDING RELEVANT CONDUCT FOR SENTENCING

       In calculating an appropriate sentence, the Guidelines consider a defendant’s “offense of

conviction and all relevant conduct under § 1B1.3 (Relevant Conduct) unless a different meaning


                                                - 12 -
         Case 1:19-cr-02853-JB Document 32 Filed 04/27/20 Page 13 of 22



is specified or is otherwise clear from the context.” U.S.S.G. § 1B1.1, n.1(H). In United States v.

Booker, the Supreme Court notes:

               Congress’ basic statutory goal -- a system that diminishes sentencing
       disparity -- depends for its success upon judicial efforts to determine, and to base
       punishment upon, the real conduct that underlies the crime of conviction. That
       determination is particularly important in the federal system where crimes defined
       as, for example, “obstruct[ing], delay[ing], or affect[ing] commerce or the
       movement of any article or commodity in commerce, by . . . extortion,” . . . can
       encompass a vast range of very different kinds of underlying conduct.

543 U.S. at 250-51 (emphasis in original)(quoting 18 U.S.C. § 1951(a)). The Supreme Court’s

reasoning in United States v. Booker suggests that the consideration of real conduct is necessary

to effectuate Congress’ purpose in enacting the Guidelines.

       Section 1B1.3(a) provides that the base offense level under the Guidelines “shall be

determined” based on the following:

       (1)

                (A) all acts and omissions committed, aided, abetted, counseled,
                commanded, induced, procured, or willfully caused by the
                defendant; and

                (B) in the case of a jointly undertaken criminal activity (a
                criminal plan, scheme, endeavor, or enterprise undertaken by the
                defendant in concert with others, whether or not charged as a
                conspiracy), all reasonably foreseeable acts and omissions of others
                in furtherance of the jointly undertaken criminal activity, that
                occurred during the commission of the offense of conviction, in
                preparation for that offense, or in the course of attempting to avoid
                detection or responsibility for that offense;

       (2)    solely with respect to offenses of a character for which § 3D1.2(d) would
       require grouping of multiple counts, all acts and omissions described in
       subdivisions (1)(A) and (1)(B) above that were part of the same course of conduct
       or common scheme or plan as the offense of conviction;

       (3)     all harm that resulted from the acts and omissions specified in subsections
       (a)(1) and (a)(2) above, and all harm that was the object of such acts and omissions;
       and



                                               - 13 -
          Case 1:19-cr-02853-JB Document 32 Filed 04/27/20 Page 14 of 22



       (4)     any other information specified in the applicable guideline.

U.S.S.G. § 1B1.3(a)(1)-(4). The court may consider, as relevant conduct, actions that have not

resulted in a conviction. Pursuant to U.S.S.G. § 6A1.3’s commentary, evidentiary standards lower

than beyond a reasonable doubt are permitted to show relevant conduct. The court may rely upon

reliable hearsay, so long as the evidence meets the preponderance-of-the-evidence standard. See

United States v. Vigil, 476 F. Supp. 2d 1231, 1245 (D.N.M. 2007)(Browning J.), aff’d, 523 F.3d

1258 (10th Cir. 2008). Accord United States v. Schmidt, 353 F. App’x 132, 135 (10th Cir.

2009)(unpublished)(“The district court’s determination of ‘relevant conduct’ is a factual finding

subject to a preponderance of the evidence standard, and clear error review.”). The evidence and

information upon which the court relies, however, must have sufficient indicia of reliability. See

U.S.S.G. § 6A1.3 (“In resolving any dispute concerning a factor important to the sentencing

determination, the court may consider relevant information without regard to its admissibility

under the rules of evidence applicable at trial, provided that the information has sufficient indicia

of reliability to support its probable accuracy.”).

       Supreme Court precedent on relevant conduct consists primarily of two cases: Witte v.

United States, 515 U.S. 389 (1995), and United States v. Watts, 519 U.S. 148 (1997). In Witte v.

United States, the Supreme Court upheld the use of uncharged conduct at sentencing against a

double-jeopardy challenge. See 515 U.S. at 404-06. The defendant in Witte v. United States had

been involved in an unsuccessful attempt to import marijuana and cocaine into the United States

in 1990, and in an attempt to import marijuana in 1991. See 515 U.S. at 392-93. In March, 1991,

a federal grand jury indicted the defendant for attempting to possess marijuana with intent to

distribute in association with the defendant’s latter attempt to import narcotics. See 515 U.S.

at 392-93. At sentencing, the district court concluded that, because the 1990 attempt was part of



                                                - 14 -
         Case 1:19-cr-02853-JB Document 32 Filed 04/27/20 Page 15 of 22



the continuing conspiracy, it was relevant conduct under U.S.S.G. § 1B1.3, and thus calculated the

defendant’s base offense level based on the aggregate amount of drugs involved in both the 1990

and 1991 episodes. See 515 U.S. at 394.

       In September, 1992, a second federal grand jury indicted the defendant for conspiring and

attempting to import cocaine in association with his activities in 1990. See 515 U.S. at 392-93.

The defendant moved to dismiss the indictment, contending that he had already been punished for

the cocaine offenses, because the court had considered those offenses relevant conduct at the

sentencing for the 1991 marijuana offense. See 515 U.S. at 395. The district court agreed and

dismissed the indictment, holding that punishment for the cocaine offenses would violate the

prohibition against multiple punishments in the Double Jeopardy Clause of the Fifth Amendment

to the Constitution. See 515 U.S. at 395. The United States Court of Appeals for the Fifth Circuit

reversed and held that “the use of relevant conduct to increase the punishment of a charged offense

does not punish the offender for the relevant conduct.” United States v. Witte, 25 F.3d 250, 258

(5th Cir. 1994). In reaching this holding, the Fifth Circuit acknowledged that its conclusion was

contrary to other United States Courts of Appeals opinions, including a Tenth Circuit opinion, that

had previously considered this question. See 25 F.3d at 255 n.19 (citing United States v. Koonce,

945 F.2d 1145 (10th Cir. 1991)).

       The Supreme Court granted certiorari to resolve the conflict between the Courts of Appeals

and affirmed the Fifth Circuit decision. See 515 U.S. at 395. In holding that a district court’s

consideration of the defendant’s relevant conduct did not punish the defendant for that conduct,

the Supreme Court concluded that “consideration of information about the defendant’s character

and conduct at sentencing does not result in ‘punishment’ for any offense other than the one of

which the defendant was convicted.” 515 U.S. at 401. The Supreme Court reasoned that



                                              - 15 -
         Case 1:19-cr-02853-JB Document 32 Filed 04/27/20 Page 16 of 22



sentencing courts had always considered relevant conduct and “the fact that the sentencing process

has become more transparent under the Guidelines . . . does not mean that the defendant is now

being punished for uncharged relevant conduct as though it were a distinct criminal offense.” 515

U.S. at 402. Sentencing enhancements do not punish a defendant for uncharged offenses; rather,

they reflect Congress’ policy judgment “that a particular offense should receive a more serious

sentence within the authorized range if it was either accompanied by or preceded by additional

criminal activity.” 515 U.S. at 403.

       In United States v. Watts, the Supreme Court, in a per curiam opinion, relied upon Witte

v. United States and upheld, against a double-jeopardy challenge, a sentencing judge’s use of

conduct for which the defendant had been acquitted. See United States v. Watts, 519 U.S. at 149.

The Supreme Court noted that its conclusion was in accord with every United States Court of

Appeals -- other than the Court of Appeals for the Ninth Circuit -- and that each had previously

held that a sentencing court may consider conduct for which the defendant had been acquitted, if

the government establishes that conduct by a preponderance of the evidence. See 519 U.S. at 149

(citing, e.g., United States v. Coleman, 947 F.2d 1424, 1428-29 (10th Cir. 1991)). The Supreme

Court began its analysis with 18 U.S.C. § 3661: “No limitation shall be placed on the information

concerning the background, character, and conduct of a person convicted of an offense which a

court of the United States may receive and consider for the purpose of imposing an appropriate

sentence.” United States v. Watts, 519 U.S. at 151 (quoting 18 U.S.C. § 3661). According to the

Supreme Court, 18 U.S.C. § 3661 embodies the codification of “the longstanding principle that

sentencing courts have broad discretion to consider various kinds of information” and that “the

Guidelines did not alter this aspect of the sentencing court’s discretion.” United States v. Watts,

519 U.S. at 151-52.



                                              - 16 -
         Case 1:19-cr-02853-JB Document 32 Filed 04/27/20 Page 17 of 22



       Tenth Circuit caselaw adheres closely to the Supreme Court’s results in Witte v. United

States and United States v. Watts. See United States v. Andrews, 447 F.3d 806, 810 (10th Cir.

2006)(applying Witte v. United States’ holding to affirm that a career-offender enhancement does

not violate the Fifth Amendment’s Double Jeopardy Clause). In United States v. Banda, 168 F.

App’x 284 (10th Cir. 2006)(unpublished), the Tenth Circuit rejected a defendant’s argument that

it was “structural error” for a district court to find sentencing factors “by a preponderance of the

evidence rather than the jury applying a beyond-a-reasonable-doubt standard.” 168 F. App’x

at 290. The Tenth Circuit explained that “‘[i]t is now universally accepted that judge-found facts

by themselves do not violate the Sixth Amendment. Instead, the constitutional error was the

court’s reliance on judge-found facts to enhance the defendant’s sentence mandatorily.’” 168 F.

App’x at 290 (quoting United States v. Lauder, 409 F.3d 1254, 1269 (10th Cir. 2005)).

       In United States v. Coleman, the defendant appealed the district court’s sentence

enhancement for firearms possession after he was convicted of conspiracy to possess and

possession of a controlled substance with intent to distribute but was acquitted of using or carrying

a firearm during and in relation to a drug trafficking crime. See 947 F.2d at 1428. The Tenth

Circuit acknowledged that courts had taken various positions on whether a sentence may be

enhanced for firearms possession despite a defendant’s acquittal on firearms charges. See 947

F.2d at 1428-29 (citing United States v. Duncan, 918 F.2d 647, 652 (6th Cir. 1990)(“[A]n acquittal

on a firearms carrying charge leaves ample room for a district court to find by the preponderance

of the evidence that the weapon was possessed during the drug offense.”); United States v.

Rodriguez, 741 F. Supp. 12, 13-14 (D.D.C. 1990)(refusing to apply 2-level enhancement for

firearms possession, because “[t]o add at least 27 months to the sentence for a charge of which the

defendant was found not guilty violates the constitutional principle of due process and the ban



                                               - 17 -
           Case 1:19-cr-02853-JB Document 32 Filed 04/27/20 Page 18 of 22



against double jeopardy”)).

       Without discussion related to the standard of proof a sentencing court should use to make

factual findings, the Tenth Circuit held that the district court did not err in enhancing the

defendant’s sentence for possession of a firearm. See United States v. Coleman, 947 F.2d at 1429.

The Tenth Circuit based its conclusion on evidence that: (i) individuals at the arrest scene handled

the weapons at will; (ii) the weapons were handled at will by individuals who lived at the house;

and (iii) the weapons were kept for the protection of conspiracy participants and the narcotics

involved. See 947 F.2d at 1429. The Tenth Circuit summarized that, in reviewing relevant federal

case law, it found “persuasive the decisions that have allowed a sentencing court to consider trial

evidence that was applicable to a charge upon which the defendant was acquitted.” 947 F.2d

at 1429.

       In United States v. Washington, 11 F.3d at 1510, the defendant argued that the United

States needed to prove drug quantities used as relevant conduct to establish a defendant’s offense

level by clear-and-convincing evidence, rather than by a preponderance of the evidence. See 11

F.3d at 1512. The defendant objected to his sentencing, because the drug quantity that the district

court considered as relevant conduct, and which the court found by a preponderance of the

evidence, increased his Guidelines sentencing range from 210-262 months to life in prison. See

11 F.3d at 1515. The defendant argued “that because the additional drug quantities effectively

resulted in a life sentence a higher standard of proof should be required.” 11 F.3d at 1515.

Although the Tenth Circuit in United States v. Washington “recognize[d] the strong arguments

that relevant conduct causing a dramatic increase in sentence ought to be subject to a higher

standard of proof,” it held that “the Due Process Clause does not require sentencing facts in the

ordinary case to be proved by more than a preponderance standard.” 11 F.3d at 1516 (citing



                                               - 18 -
          Case 1:19-cr-02853-JB Document 32 Filed 04/27/20 Page 19 of 22



McMillan v. Pennsylvania, 477 U.S. 79, 84 (1986)). See United States v. Sangiovanni, 2014 WL

4347131, at *22-26 (concluding that a sentencing court can cross reference from the Guidelines

that correspond to the defendant’s crime of conviction to the Guidelines for another, more harshly

punished crime, if it can be established by a preponderance of the evidence that the defendant

committed the more serious crime); United States v. Cervantes-Chavez, 59 F.Supp.3d 1295, 1314-

1315 (D.N.M. 2014)(Browning, J.)(cross-referencing from the guideline for being an illegal alien

in possession of a firearm to the drug-possession guideline after finding by a preponderance of the

evidence that the defendant committed a drug-possession crime).

         The Court previously has held that it may consider a defendant’s refusal to answer

questions for the PSR, while not drawing an adverse inference from the refusal. See United States

v. Goree, No. CR 11-0285 JB, 2012 WL 592869, at *11 (D.N.M. 2012)(Browning, J.). The Court

has also held that, although it can consider a defendant’s silence about information regarding

herself or others engaging in criminal conduct, it will not rely on that silence to increase the

defendant’s sentence. See United States v. Chapman, 2012 WL 2574814, at *13 n.5 (D.N.M.

2012)(Browning, J.). Finally, the Court has held that a defendant’s “aggression towards other

individuals, and the murder he may have attempted to orchestrate while incarcerated” is relevant

information which the Court can consider in fashioning a proper sentence. United States v.

Romero, No. CR 09-1253 JB 2012 WL 6632493, at *23 (D.N.M. Dec. 6, 2012)(Browning, J.).

See United States v. Tapia, No. CR 12-3012 JB, 2017 WL 6417610, at *10-15 (D.N.M. Dec. 14,

2017).

                                           ANALYSIS

         The Court sustains Ortiz’ Objection.     The Court will not apply the § 2K2.1(b)(6)

enhancement, because the United States has not demonstrated by a preponderance of the evidence



                                              - 19 -
          Case 1:19-cr-02853-JB Document 32 Filed 04/27/20 Page 20 of 22



that Ortiz possessed a firearm in connection with another felony offense. The Court first looks at

§ 2K2.1(b)(6)’s four components to determine whether the United States has demonstrated that

U.S.S.G. § 2K2.1(b)(6) is applicable: whether Oritz (i) used or possessed; (ii) a firearm or

ammunition; (iii) in connection with; (iv) another felony offense. See United States v. Kepler,

2012 WL 592422, at *5. It is undisputed that Ortiz meets the first two requirements: using or

possessing a firearm or ammunition. See Clerk’s Minutes at 1 (stating that Ortiz pled guilty to the

Indictment).

       The question, therefore, is whether the United States satisfies the third and fourth elements

-- whether the firearm possession is “in connection with” “another felony offense.” U.S.S.G.

§ 2K2.1(b)(6). Ortiz argues that the United States “has not proved that the gun was possessed in

conjunction with the alleged assault,” referring to Ortiz’ initial state charges of Assault with Intent

to Commit a Violent Felony on a Peace Officer and Aggravated Assault Upon a Peace Officer

with Intent to Commit a Felony as the “felony offense.” U.S.S.G. § 2K2.1(b)(6). The Court need

not, however, consider only whether Ortiz’ possession was related to another charged crime. The

Court can consider Ortiz’ relevant conduct, which may consist of “‘much more [] than the offense

of conviction itself, [including] uncharged and even acquitted conduct.’”             United States v.

Gambino-Zavala, 539 F.3d at 1230 n.3 (quoting United States v. Allen, 488 F.3d 1244, 1254-55

(10th Cir. 2007)). The Court, thus, looks at two felony offenses to determine whether the United

States has provided sufficient evidence that Ortiz committed either of these offenses and possessed

the firearm in connection with these offenses: 18 U.S.C. § 875(c) (making threatening

communications in interstate commerce), and N.M. Stat. Ann. § 30-20-12 (stating that the use of

telephone to terrify, intimidate, threatened, harass, annoy or offend is a felony).

       There is not sufficient evidence for the Court to conclude that Ortiz committed a felony



                                                - 20 -
         Case 1:19-cr-02853-JB Document 32 Filed 04/27/20 Page 21 of 22



threat offense. “‘[S]entencing factors need only be proven by a preponderance of the evidence,’

and the Court is entitled to rely on circumstantial evidence and draw plausible inferences

therefrom.’” United States v. Tobanche, 115 F. Supp. 3d 1339, 1359 (D.N.M. 2015), aff’d, 643

F. App’x 781 (10th Cir. 2016)(Browning, J.)(quoting United States v. Paneto, 661 F.3d 709, 716

(1st Cir. 2011)). Even with a preponderance-of-the-evidence standard, the United States has not

demonstrated that Ortiz’ possession facilitated his threatening telephone calls. The relevant

inquiry is not whether Ortiz’ handgun possession caused the felony offense, but whether it “ma[d]e

easier,” United States v. Marrufo, 661 F.3d at 1207, or “embolden[ed],” United States v. Justice,

679 F.3d at 1255, the offense. In the United States’ cited Tenth Circuit cases, the defendant’s

possession of a gun gave him protection while he carried out drug deals or confronted other people,

or the defendant’s criminal history is so violent that the court can determine that the defendant has

reason to believe the firearm would be used in another felony. See Response at 3 (citing United

States v. Hoyle, 751 F.3d at 1167 (stating that the district court correctly applied the enhancement

where a defendant, in connection to the felony of criminal threat, pointed a firearm at the victim’s

head and then threatened to shoot); United States v. Fredrickson, 195 F.3d 438, 440 (8th Cir.

1999)(stating that, in part, a defendant’s false statement on a firearm application, lengthy violent

history, and continuing obtainment of firearms indicated that the defendant’s firearm would be

used in connection with a felony offense)). Other Tenth Circuit cases are consistent with the cited

cases. See United States v. Farnsworth, 92 F.3d 1001, 1010 (10th Cir. 1996)(applying the

enhancement, because the defendant “threatened someone with a gun” in person by asking if the

victim wanted the defendant to shoot her).

       In contrast, Ortiz placed the telephone calls from the safety of his home. Dialing a

telephone number and making threatening statements over that telephone does not thrust a



                                               - 21 -
           Case 1:19-cr-02853-JB Document 32 Filed 04/27/20 Page 22 of 22



defendant into dangerous situations where he is exchanging money and drugs with other criminals.

It is possible that Ortiz’ firearm possession made easier or emboldened his telephone call; the

preponderance of the evidence does not, however, support such an inference. See United States v.

Magallanez, 408 F.3d at 684-85. Accordingly, the Court concludes that Ortiz’ firearm possession

was not connected with his threatening telephone calls and does not justify an enhancement under

§ 2K2.1(6)(B). See United States v. Gallegos, No. CR 15-2223 JB, 2017 WL 3189894, at *6

(D.N.M. May 18, 2017)(Browning, J.)).

       IT IS ORDERED that the Objection to the four-level enhancement in the Defendant’s

Objections to the Presentencing Investigation Report and Sentencing Memorandum, filed

February 13, 2020 (Doc. 27), is sustained.



                                                        ________________________________
                                                        UNITED STATES DISTRICT JUDGE


Counsel:

John C. Anderson
  United States Attorney
Elisa Christine Dimas
  Assistant United States Attorney
United States Attorney’s Office
Albuquerque, New Mexico

       Attorneys for the Plaintiff


Amanda R. Lavin
 Assistant Federal Public Defender
Federal Public Defenders Office
Albuquerque, New Mexico
Attorneys for the Defendant




                                             - 22 -
